Case 4:21-cv-01065 Document 1-2 Filed on 03/31/21 in TXSD Page 1 of 3




                         EXHIBIT B
     Case 4:21-cv-01065 Document 1-2 Filed on 03/31/21 in TXSD Page 2 of 3




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

JOHN DALISAY                                   §
                                                   §
       Plaintiff,                                  §
                                                   §
v.                                                 §           CASE NO.:
                                                   §
ALL NIPPON AIRWAYS CO., LTD,                       §
AND UNITED AIRLINES, INC.                          §
                                                   §
       Defendants.                                 §

                            LIST OF ALL COUNSEL OF RECORD

       Pursuant to LR81 of the Local Rules for the United States District Court of the Southern

District of Texas, the following constitutes a list of all counsel of record:

 Sean O’Rourke                                      Tom Stilwell
 Simon & O’Rourke Law Firm, P.C.                    Attorney-In-Charge
 711 West ay Area Blvd, Suite 225                   S.D. Tex. Bar No. 18218
 Webster, Texas 77598                               State Bar No. 00791737
 sorourke@solawpc.com
                                                    Amanda R. Pierson
 Counsel for Plaintiff John Dalisay                 S.D. Tex. Bar No. 2515661
                                                    State Bar No. 24089258

                                                    Stilwell Law Firm, PLLC
                                                    3131 Eastside Street Suite 444
                                                    Houston, Texas 77098
                                                    Telephone (713) 931-1111
                                                    Facsimile (713) 931-1211
                                                    Tom@TStilwell.com
                                                    Amanda@TStilwell.com

                                                    Counsel for Defendant United Airlines,
                                                    Inc.


                                                    Howard L. Close
                                                    Attorney-in-Charge
                                                    S.D. Tex. Bar No. 04406500
                                                    State Bar No. 04406500
Case 4:21-cv-01065 Document 1-2 Filed on 03/31/21 in TXSD Page 3 of 3




                                   Close@wrightclosebarger.com

                                   Patrick B. McAndrew
                                   S.D. Tex. Bar No. 613764
                                   State Bar No. 24042596
                                   McAndrew@wrightclosebarger.com

                                   Wright Close & Barger, LLP
                                   One Riverway, Suite 2200
                                   Houston, Texas 77056
                                   Telephone: (713) 572-4321
                                   Facsimile: (713) 572-4320

                                   -and-

                                   Kevin R. Sutherland
                                   (pro hac vice application to be submitted)
                                   kevin.sutherland@clydeco.us
                                   Benedict E. Idemundia
                                   (pro hac vice application to be submitted)
                                   benedict.idemundia@clydeco.us

                                   Clyde & Co US LLP
                                   355 S. Grand Avenue, Suite 1400
                                   Los Angeles, California 90071
                                   Telephone: (213) 358-7600
                                   Facsimile: (213) 358-7650

                                   ATTORNEYS FOR DEFENDANT
                                   ALL NIPPON AIRWAYS CO., LTD.
